Citation Nr: 0917239	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  05-20 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for fatigue, (2) 
headaches, (3) memory loss, (4) a depressive disorder (to 
include night sweats and sleep disturbance), (5) weight loss, 
(6) loss of sex drive, (7) cardiovascular disorder, (8) 
hypertension, (9) nasal infections, and (10) muscle pain, to 
include as due to an undiagnosed illness.

11.  Entitlement to an initial evaluation in excess of 10 
percent for chronic diarrhea prior to August 9, 2005, and in 
excess of 30 percent on and after August 9, 2005.



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The Veteran had active duty for training from February to 
June 1985 and served on active duty from January 1991 to May 
1991, with service in Southwest Asia during the Persian Gulf 
War from March 6, to April 3, 1991.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Philadelphia, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office (RO).

This appeal was previously before the Board in August 2007, 
when it was remanded for additional development.  It has now 
been returned for further appellate review.  

Subsequent to the August 2007 remand, the evaluation for the 
Veteran's chronic diarrhea was increased from 10 percent to 
30 percent effective in August 2005.  The Veteran has 
indicated that he is not satisfied with this evaluation.  A 
veteran is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  As such, given 
the continuing nature of the claim, the issue has been 
recharacterized as set forth on the title page.

The veteran requested a video hearing with the Board.  A 
hearing was scheduled for May 15, 2007, but the Veteran 
failed to report. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The most recent supplemental statement of the case (SSOC) in 
this appeal was issued in September 2008.  The October 1, 
2008 cover letter notified the Veteran he had 60 days in 
which to submit additional evidence.  The Veteran was also 
provided with a SSOC notice response at this time.  

The SSOC notice response was received from the Veteran on 
October 27, 2008.  He checked the option stating that he had 
more information or evidence to submit, and which noted that 
VA would wait the full 60 day period for the receipt of this 
evidence.  

On November 28, 2008, relevant private medical records dated 
from March 2007 to August 2008 were received at the AMC from 
the Veteran.  He did not submit a waiver of RO review of this 
evidence.  In fact, he submitted a cover letter which stated 
"Please review all this information once received".  

The Veteran was notified by letter in March 2009 that his 
appeal was being returned to the Board. 

There is no indication that the additional evidence submitted 
by the Veteran in November 2008 was ever considered by the RO 
or, if so, that a new SSOC was issued to the Veteran.  A new 
SSOC must be issued when additional evidence is received at 
the RO prior to the transfer of an appeal to the Board.  
38 C.F.R. § 19.37(a) (2008).  In this case, appellant is 
unrepresented so there is no administrative action for the 
Board to take to attempt to cure this problem.  The Board 
cannot consider this evidence in the first instance.

Accordingly, the case is REMANDED for the following action:

Review the record with consideration of 
the additional evidence received in 
November 2008.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the Veteran should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




